Citation Nr: 1733111	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2015 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care,         and conversation normal.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by a letter dated March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.   The Board notes the Veteran's representative has argued for another examination as the most recent examination was 18 months prior.  However, the Board finds the 2015 examination is sufficiently contemporaneous to the decision being rendered, and the mere passage of time between the medical examination and the Board's decision is insufficient to trigger VA's duty to provide a new medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (holding that where claimant has not alleged a worsening of a service-connected disability, there exists no duty under 38 U.S.C.A. § 5103A for the Secretary to provide a medical examination). 

The Veteran was afforded a hearing before the Board in February 2015, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board notes that action requested in the prior remand has been undertaken.  Updated VA treatment records were associated with the claims file, and the Veteran received another VA examination in July 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A.    § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R.       § 4.1. Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity. See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere    with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked  irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.   When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but      shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2016).



The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5). See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating     the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score,     is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126(a). 

A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational,         or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See DSM-IV.  A GAF score between 51 and 60 indicates moderate symptoms     (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

During the February 2015 Board hearing, the Veteran testified that he had distressing dreams once in a while and difficulty sleeping, for which he was prescribed sleeping medications.  He also reported unwanted recollections, particularly when it is raining or during thunderstorms.  He also testified that he avoids crowded places, socializes less frequently than he used to, and gets upset easily.  He stated what when he feels overwhelmed, he seeks relief by using his computer, woodworking, washing his car, and listening to music.  He also testified that his sleeping medications, PTSD classes, and breathing exercises have helped improve his symptoms.

VA treatment records show ongoing group and individual therapy throughout the appeal period.  A February 2008 VA individual therapy record indicates that the Veteran was followed for mild depressive disorder, for which he attended weekly group therapy and took Zoloft and sleeping aids.  The treatment provider indicated that the Veteran was oriented and appeared neatly dressed with good hygiene and 
good eye contact.  His speech was coherent with normal rate, volume, and articulation.  His associations were intact, and there was no evidence of hallucinations, delusions,     or suicidal or homicidal ideations.  Recent and remote memory, attention span, and concentration were intact.  The Veteran's mood was dysphoric with congruent affect.  A GAF score of 65 was assigned.  In September 2009, a GAF score of 67 was assigned.  

The Veteran underwent a VA examination in November 2010, during which he reported difficulty falling and staying asleep and daily nightmares.  He stated that he slept about six to eight hours a night, but sometimes he did not feel rested in the morning.  The Veteran also reported feeling emotionally numb, distant, and shut down toward others.  He reported "ups and downs" in his relationship with his wife of 39 years and a good relationship with his two adult children.  He noted that his wife threated to leave him on several occasions in the past due to his drinking, but stated that he stopped drinking three weeks earlier.  He reported a long history of social isolation and separation from the rest of his family.  The Veteran reported having few friends and described himself as a loner.  He stated that he avoided public places and preferred to stay home or engage in independent and quiet activities, such as going into the mountains and fishing.  

The examiner indicated that the Veteran appeared oriented, clean, and neatly groomed.  His attitude was friendly and cooperative; his mood was depressed;       and his affect was flat.  Speech, thought process, thought content, and psychomotor activity were unremarkable, and attention was intact.  There was no evidence of any delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  The Veteran exhibited good impulse control, and there was no history of legal problems or violence.  With respect to insight and judgment, it was noted that the Veteran understood that        he had a problem and understood the outcome of his behaviors.  The examiner indicated that the Veteran's PTSD had a slight effect on shopping, as he did not   like going out in public places; however, he was able to complete the task if necessary.  Otherwise, the Veteran's PTSD had no effect on activities of daily living.  The Veteran reported working part-time as an academic counselor at an elementary school.  He noted difficulty with the level of noise at work, but denied losing any time from work during the past year.  Psychometric testing indicated   that the degree of severity of PTSD symptoms based on psychometric data was mild.  The examiner indicated that the Veteran's PTSD symptoms were productive of reduced reliability and productivity with respect to social functioning, noting that the Veteran reported emotional distancing, numbness, and isolation from friends, family, and in public settings.  A GAF score of 53 was assigned.

A June 2011 VA mental health treatment record indicates that the Veteran reported difficulty sleeping through the night and requested sleeping medication.  He stated that his depression level was about the same, his mood was pretty good, and he    was excited to go El Paso for the summer.  He denied any suicidal or homicidal ideations.  

A July 2013 VA mental health note indicates that the Veteran reported waking during the night after nightmares about combat experiences, but stated that they occurred less frequently.  He also reported becoming easily angered and irritated with his wife and avoiding driving at night due to fears.  The Veteran reported going to the gym daily and volunteering with the American Legion. A GAF score    of 67 was assigned.

A December 2013 VA mental health note indicates that the Veteran discussed an upcoming vacation with his wife and volunteering with a service organization.    His mood was dysphoric with congruent affect.  His speech was clear and well-modulated with normal rate and rhythm.  Thought process was linear and goal-directed.  There was no evidence of suicidal or homicidal ideations.  

A January 2015 VA mental health note indicates that the Veteran reported symptoms of anxiety, depression, frequent nightmares, difficulty sleeping, daytime fatigue, and becoming easily irritated at times.  He denied any hallucinations.  He reported going to the gym twice a week.  The treatment provider indicated that the Veteran was oriented; his grooming and hygiene were fair; and his behavior was calm and cooperative.  His speech was coherent; mood was good, affect was depressed,   thought content and process were linear and goal-directed, and insight and     judgment were good.  A GAF score of 70 was assigned.

The Veteran underwent another VA examination in July 2015, during which           he reported symptoms of depressed and anxious mood, troubling memories, nightmares, and difficulty sleeping, for which he received psychotropic   medications and weekly psychotherapy.  He denied problems with eating, irritability, panic attacks, hallucinations, delusions, psychiatric hospitalizations, substance abuse, or suicidal, homicidal, or aggressive ideations.  The Veteran indicated that he did not have any active friendships or hobbies and described his relationship with his wife of 42 years as distant.  He reported working as a middle school teacher for 32 years after service until his retirement in 2000.  The examiner indicated that the Veteran remained alert, and his hygiene was good.  His mood was depressed, affect was constricted, and insight was fair.  The examiner characterized the Veteran's level of impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Upon review of the record, the Board finds that a rating in excess of 30 percent is not warranted at any point during the period under review.  The record shows that the Veteran reported symptoms of depressed mood, anxiety, irritability, distressing recollections, nightmares, difficulty sleeping, and daytime fatigue.  With respect to social functioning, the record shows that the Veteran reported emotional numbness, social isolation, and a distant relationship with his wife of over 40 years.  However, he also reported having a good relationship with his children, traveling, going to  the gym regularly, and volunteering for the American Legion.  With respect to occupational functioning, the record shows that the Veteran reported working as      a part-time academic counselor after retiring from his job as a teacher.  Although     he noted some difficulty with the noise level at work, he denied losing any time from work during the past year.  Additionally, there was no evidence of impaired thinking, memory, or judgment, and the Veteran's speech and thought process were consistently normal.  GAF scores ranged from 53 to 70, the majority of which represented some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  See DSM-IV. While the 2010 examiner noted the Veteran had reduced reliability and productivity, such was indicated as being the result of social impairment, not occupational impairment.  As noted above, an evaluation will not be assigned solely on the basis of social impairment. 38      C.F.R. § 4.126(b) (2016).  In sum, the Board finds that the record does not show occupational and social impairment with reduced reliability and productivity due     to PTSD, the examiner note.  Thus, a rating in excess of 30 percent is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's PTSD a rating in excess of 30 percent, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56. 


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


